DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 05/05/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Regarding Applicant's argument that deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected or are moot, the examiner is persuaded and the 35 USC § 112 (b) rejections have been withdrawn.
	Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.

Allowable Subject Matter
Claims 1 - 2, 4 - 6, 8, and 11 - 24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although Li and Chi teach an angular velocity sensor testing arrangement with an instrument cabinet, power supply unit, test control unit and data acquisition and processing unit associated and connected to the power supply, where the test control unit operates using power from the power supply, an LCD display that receives and displays information from the test control unit and data acquisition and processing unit associated to provide sensor information, and a connector that connects a sensor under test to the sensor testing arrangement; they do not teach Applicant’s electrical switch that operates between the power supply and the connector connected for receiving power to operate the sensor. Furthermore, no other prior art can be found to motivate or teach Applicant’s tester tool with the connector plug being connected to the power supply for receiving power to operate the sensor, and to the control module for providing information to the control module from the sensor; and an electrical switch operably disposed between the power supply and the connector plug, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 8, although Li and Chi teach a method for testing an angular velocity sensor including connecting a sensor to be tested to the sensor testing device, where the sensor testing device includes an instrument cabinet, power supply unit, test control unit and data acquisition and processing unit associated and connected to the power supply, where the test control unit operates using power from the power supply, an LCD display that receives and displays information from the test control unit and data acquisition and processing unit testing sensor operation using the tester tool, wherein the sensor provides a square wave signal to the control module when the compressor wheel is rotating, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 17, although Anderson discloses a method for diagnosing a turbocharger including connecting a sensor installed into a turbocharger to a tester via a connector, rotating a component of the turbocharge with a manipulation to operate the sensor and monitoring the sensor; Anderson does not disclose Applicant’s method including a tester tool operating the sensor and the tester tool displays a rotational speed of the compressor wheel of the turbocharger. Furthermore, no other prior art can be found to motivate or teach Applicant’s method including activating the tester tool to operate the sensor; wherein the tester tool displays a rotational speed of a compressor wheel of the turbocharger, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072. The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856